Citation Nr: 0805380	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.L.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active military duty from February 1943 
to November 1945.  Service in the European Theatre in World 
War II is evidenced of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for PTSD.  The veteran disagreed with the 
initial disability evaluation and timely appealed.  

In December 2007, the veteran, his representative and R.L. 
presented evidence and testimony at a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In January 2008, the undersigned VLJ granted the veteran's 
motion to advance the case on the Board's docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2007).

Issues not on appeal

In addition to the claim for PTSD, the RO denied the 
veteran's claim for entitlement to individual unemployability 
(TDIU).  The veteran's February 2003 notice of disagreement 
(NOD) raised only the issue of the increased initial 
disability rating for PTSD.  Thus, the issue of entitlement 
to TDIU is not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran's claims of entitlement to service connection for 
degenerative disc disease of the lumbar spine, seizure 
disorder and residuals of a head injury were denied in a 
February 2005 rating decision.  There is no NOD of record.  
As above, the claims are not in appellate status and will be 
addressed no further. 

The veteran's service connection claims for residuals of 
frostbite of the feet, osteoarthritis due to cold exposure 
and cold weather exposure were denied in a July 2006 rating 
decision.  The veteran disagreed, and the RO issued a 
statement of the case in May 2007.  The record does not 
include evidence of a formal appeal.  Thus, the issues are 
not in appellate status and will be addressed no further 
herein. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by sad mood; occasional 
thoughts of suicide; unprovoked irritability and poor 
frustration tolerance; anxiety episodes three-to-four times 
per week; nightmares and difficulty sleeping; intrusive 
thoughts provoked by war news; avoidance behavior and 
hypervigilance; difficulty concentrating; and exaggerated 
startled response.  There are no auditory or visual 
hallucinations; no delusions; no homicidal ideation; there is 
intact memory for recent and remote events; and the veteran 
is oriented as to time, place and person.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for referral for increased disability rating 
for PTSD on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased initial disability rating for 
his service-connected PTSD, which is currently evaluated as 
30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a May 2002 letter 
which told the veteran that the elements of a claim for 
service connection.  The veteran was also informed of the 
typical kinds of evidence that could be used to support his 
claims, such as medical records, a statement from his doctor, 
his own statements and statements of others who could observe 
his symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.

The May 2002 VCAA letter also told the veteran that if 
he had any additional information or evidence which 
supported his claim to tell VA about it.  In essence, 
the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004).

Additionally, the Board finds that the veteran received 
appropriate notice under Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).   In 
particular, a March 2006 letter from VA informed the 
veteran that a disability rating will be determined by 
applying relevant criteria which typically provide for a 
range in severity of a particular disability from 
zero percent to as much as 100 percent.  Moreover, the 
December 2007 testimony provided by the veteran and 
R.L., a Licensed Social Worker (LSW) demonstrate that 
the veteran was aware that he had to present evidence 
regarding how his service-connected PTSD affected his 
daily life.  

Additionally, and crucially, in an June 2006 informal 
brief, the veteran's representative recited the criteria 
for the relevant diagnostic code, Diagnostic Code 9411, 
and the criteria from DSM IV for a Global Assessment of 
Functioning (GAF), thus demonstrating that the veteran's 
representative knew the criteria necessary for 
entitlement to a higher disability rating, and that the 
representative argued that the veteran's symptoms 
justified a higher disability rating.  

Thus, the Board finds that the evidence supports a 
conclusion that the veteran had actual knowledge of 
these elements in satisfaction of the Court's mandate in 
Vazquez-Flores, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a March 2006 letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, VA medical records from several VA medical 
centers, and private medical records identified by the 
veteran.  Moreover, the veteran has been accorded several VA 
medical examinations, the most recent occurring in January 
2006.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As indicated in the Introduction, the veteran, his 
representative and R.L. presented evidence and testimony at a 
videoconference hearing before the undersigned VLJ in 
December 2007.  In addition, the veteran's representative 
submitted an informal brief in support of the veteran's 
claim.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).



Assignment of a diagnostic code

The veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities except 
eating disorders are rating using identical schedular 
criteria.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although general functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased initial 
disability rating for his service-connected PTSD, which is 
currently evaluated as 30 percent disabling.

Schedular rating

With respect to specific schedular criteria, the veteran has 
been noted as having occasional thoughts of suicide; 
unprovoked irritability; anxiety episodes three-to-four times 
a week; nightmares and intrusive thoughts provoked by war 
news; poor frustration tolerance; sad mood; no auditory or 
visual hallucinations; no delusions; tangential and loose 
thought process; no homicidal ideation; avoidance behavior 
and hypervigilance; difficulty concentrating; difficulty 
sleeping; and, an exaggerated startled response.  These 
symptoms are within the criteria for 30 percent disability.  
However, the Board has identified symptoms that go beyond the 
criteria set out for 30 percent disability.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  
The veteran has been retired for many years, but the 
testimony and medical evidence suggest that the veteran's 
PTSD symptoms have created a disturbance of motivation and 
mood, and have made the veteran less effective.  

The veteran has testified that he avoids stressful situations 
and avoids media accounts of war.  The veteran's withdrawal 
from social contact is also indicative of the difficulty he 
faces in social relationships.  He and his wife rarely go 
outside the home, and when they do, it is generally for the 
limited purpose of going to church or when he visits a local 
VFW hall for short period.  He acknowledges having 
acquaintances, but no friends.  There is evidence of frequent 
panic attacks.  

The veteran's GAF score was assigned by the examiner as 50 
based solely on PTSD symptoms.  The GAF score of 41 to 50 
reflect serious symptoms and serious impairment in social, 
occupational or school functioning.  The GADF score is 
therefore generally congruent with the assignment of a 50 
percent rating.  

The Board is aware that  the veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example stereotyped speech or impaired abstract 
thinking.  However, having all of the symptoms found in the 
schedular criteria is not required for a 50 percent rating to 
be assigned.  After a review of the record in its entirety, 
the Board finds that the impact of the veteran's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 50 
percent rating.  See 38 C.F.R. § 4.7 (2007).

In sum, the Board finds that the evidence demonstrates that 
the veteran's PTSD symptoms fall within the level of severity 
described by the criteria for a 50 percent disability rating.

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the veteran has severe PTSD symptoms which 
would warrant the assignment of a 70 percent or a 100 percent 
disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication due to the veteran's service-
connected PTSD.  The veteran has been diagnosed with 
cognitive impairment which does not appear to be associated 
with his PTSD but which in any event, according to the 
medical evidence, primarily affects his immediate memory only 
and has been described as mild.  
  
There is no evidence of persistent delusions or 
hallucinations.  Although there is evidence of irritability 
and some thoughts of suicide, the record shows that the 
veteran is not in persistent danger of hurting himself or 
others.  

There is no evidence of grossly inappropriate behavior.  
There is evidence that his episodes of anxiety make the 
veteran prone to moments of unprovoked frustration and anger, 
but there is no evidence that he has been involved in 
physical altercations as result of being unable to manage his 
anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The record shows, and the 
undersigned himself observed during the hearing, that the 
veteran was neatly dressed and groomed.
 
There is evidence of the veteran's ritual checking of locks 
on doors and windows.  This is arguably evidence of 
obsessional behavior.  However, this
is the only evidence which matches the part of the criteria 
required for the assignment a 70 percent disability rating.

There is no evidence whatsoever of the extreme level of 
pathology which would call for the assignment of a 100 
percent rating for PTSD, and the veteran does not appear to 
contend that such pathology exists.

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record does not 
indicate that the veteran's PTSD changed significantly in the 
period under consideration.  Thus, a 50 percent rating is 
assigned as of the date of service connection, May 3, 2002.

Extraschedular evaluation

In the February 2004 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his PTSD.  Indeed, 
the record indicates that veteran has never been hospitalized 
for his PTSD.  The veteran has been retired for many years, 
and he testified that he retired in the normal course at age 
62 after having worked for many decades.

The record does not demonstrate that the veteran's disability 
causes more impairment or deficiency than is contemplated by 
the now assigned 50 percent rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  

For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


